Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

                           Response to Amendment
The action is responsive to the Amendment filed on 4/25/2022.  
Claims 1-10 and 12-19 are pending.  Claims 1 and 13 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 4/25/2022, with respect to Claim 1 and 13 have been fully considered and are persuasive in view of the amendments.  The rejection of the claims of 1/25/2022 has been withdrawn. 
	 
Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
The following is an examiner's statement of reasons for allowance:
In regards to Claims 1 and 13, the claims are allowed because the closest prior art, Kauffman, Smullin, Gowri, Wenzel, and Modera, either singularly or in combination, fail to anticipate or render obvious that each second time interval having at least one outdoor weather parameter and at least one indoor weather parameter that satisfies a similarity threshold when compared with corresponding outdoor and indoor weather parameters of a corresponding first time interval, in combination with all other limitations in the claim as claimed and defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863